FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Responses dated 10/13/2022, Applicant amended Claims 1, 2, 6, 9-13 and 17, cancelled claims 8 and 19, and argued against all objections and rejections previously set forth in the Office Action dated 07/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeing US 2014/0365886 A1, published 12/11/2014, hereinafter “Koeing” in view of MacLaurin et al. US 2013/0263044 A1, published 10/3/2013, hereinafter “MacLaurin” in view of Matthew W. Amacker, US 2015/0177977 A1, published 06/25/2015, hereinafter “Amacker”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 12: 
Koenig discloses a display apparatus comprising: 
a display ([0070] - display); 
a communication interface comprising circuitry ([0070] – communication connections)
a memory configured to store at least one instruction ([0071] – computer readable media); and 
a processor, connected to the display and the memory, configured to control the display apparatus ([0069] - processor), wherein the processor is further configured to: 
control the display to display a content (Fig. 1; [0030] – computing device displays a variety of user interfaces), 
obtain, based on receiving a first user input with respect to a first region of the content, identification information corresponding to the first region of the content ([0034] - user may have edited a paragraph of the document; position of the edit, [0037] – page displayed on the marker),
control the display to display a first marker at a specific region of a scroll bar, the specific region corresponding to the first region ([0034] - one or more marks may be presented in the scrollbar; user may have edited a paragraph of the document, a mark or icon may be dynamically (live) displayed or presented in the scrollbar at a position in the scrollbar relative to the position of the change made to the document), 
control, based on receiving a second input with respect to the first marker, the display to display the first region of the content ([0042] -  in response to selection of the mark, the document is automatically navigated to the left (for example) such that the position indicator is now aligned with the mark to allow the user to see information in the document that is associated with the notification mark);
identify, based on receiving marking information related to the content through the communication interface, a second marker generated in the content by another user based on the marking information ([0034] - the present user, or another user may have edited a paragraph of the document), 
change, based on one region of the content corresponding to the second marker corresponding to the first region, at least one of a color or size of the first marker displayed in the specific region of a scroll bar ([0035] - one or more display characteristics of the marks or icons may be provided and may be varied for conveying information contained in or about corresponding locations in the electronic document or content item; the display sizes of the marks may be used as an indication of a quantity or value associated with the notification; [0039] - a mark or icon representing a number of comments that is displayed according to a first display size (e.g., mark 260) may dynamically change to a second display size (e.g., mark 250) if the associated number of comments is decreased or increased), and 
display, based on the one region not corresponding to the first region, the second marker on the scroll additionally ([0034] - one or more marks may be presented in the scrollbar; user may have edited a paragraph of the document, a mark or icon may be dynamically (live) displayed or presented in the scrollbar at a position in the scrollbar relative to the position of the change made to the document).
While Koenig teaches obtaining and displaying identification information, Koeing does not explicitly teach displaying the identification information in a position adjacent to the marker, and wherein the identification information corresponding to the first region comprises at least one of keyword information included in the first region or a thumbnail image associated with the first region.
MacLaurin discloses a similar method of using markers on a scrollbar to access information.  MacLaurin teaches displaying identification information in a position adjacent to the marker (Fig. 5, [0029] - display a thumbnail image of a bookmarked listing), and wherein the identification information corresponding to a first region comprises at least one of keyword information included in the first region or a thumbnail image associated with the first region (Fig. 4, [0029] - thumbnail image of a bookmarked listing).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention have combined the identification information as disclosed by MacLaurin with the system of Koeing for faster access or preview items that were previously marked as being of potential interest. 
Koeing in view of MacLaurin does not explicitly teach wherein the processor, based on a swipe input to move the scroll bar not being received over a threshold time while the first region of the content is displayed, controls the display to display the marker at the specific region of the scroll bar corresponding to the first region.
Amacker discloses a similar system of creating scrollbar markers to indicate areas of interest in a document.  Amacker teaches based on a swipe input to move the scroll bar not being received over a threshold time while the first region of the content is displayed, controls the display to display the marker at the specific region of the scroll bar corresponding to the first region ([0040] - markings may also correspond to locations on the scroll bar that have been displayed on the user's computing device, that have been displayed for at least a threshold period of time indicating user interest in the portions).  
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the threshold period of Amacker with the system of Koeing and MacLaurin to provide an enhanced interactive system of identifying and marking areas of interest to a user for quick referencing.
It should be noted that while “swiping” is not explicitly disclosed by the references.  It is admitted Prior Art that swiping is a well-known term of art in graphical user interfaces that is used for navigating content as an alternative form of scrolling (See Hong et al.  US 20110265002 A1 paragraphs [0045]-[0047] for Official Notice support).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have included the alternative method of swiping to navigate through the content to produce the same results of looking through the content displayed.

Claim 2 and 13:
 	Koeing in view of MacLaurin and Amacker teaches remove, based on receiving a third user input with respect to the first marker, the first marker displayed on the specific region, and wherein the third user input is an input of a type different from the second user input ([0039] - If the comment is deleted, the mark or icon indicating presence of the comment will be dynamically deleted from the scrollbar).

Claim 7 and 18:
Koeing in view of MacLaurin and Amacker teaches a communication interface comprising circuitry, wherein the processor is further configured to transmit, to an external device, identification information of the content and information to identify the first region, through the communication interface ([0032] – information is sent to the scrollbar notification module located on the server).

Claim 10:
 	Koeing in view of MacLaurin and Amacker teaches wherein the processor is further configured to: control, based on the receiving of the first user input with respect to the first region of the content and the receiving of the first user input with respect to a second region, the display to display a list of an interested region including representative keyword information of the first region and representative keyword information of the second region, and control based on the receiving of the second user input with respect to the representative keyword information of the first region of the content, the display to display the first region of the content ([0034] - one or more marks may be presented in the scrollbar; user may have edited a paragraph of the document, a mark or icon may be dynamically (live) displayed or presented in the scrollbar at a position in the scrollbar relative to the position of the change made to the document; [0042] -  in response to selection of the mark, the document is automatically navigated to the left (for example) such that the position indicator is now aligned with the mark to allow the user to see information in the document that is associated with the notification mark).

Claim 11: 
Koeing in view of MacLaurin and Amacker teaches continuously display the scroll bar and an indicating graphical user interface (GUI) indicating a current scroll position (Fig. 2; MacLaurin; Fig. 4, scroll box).


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeing in view of MacLaurin in view of Amacker in view of Martinez et al. US 6147683, published 11/14/2000, hereinafter “Martinez”.

Claim 3 and 14:
 	Koeing in view of MacLaurin and Amacker teaches wherein the specific region corresponds to a relative position in the first region of the content with respect to the total length of the content (a mark or icon may be dynamically (live) displayed or presented in the scrollbar at a position in the scrollbar relative to the position of the change made to the document). Koeing in view of MacLaurin and Amacker does not explicitly teach a scroll bar wherein a length of the scroll bar corresponds to a total length of the scrollable content.
	Martinez discloses a similar system of markers on a scrollbar.  Martinez teaches a scroll bar wherein a length of the scroll bar corresponds to a total length of the scrollable content (col. 6 lines 6-13 - The scroll bar includes an up arrow 320, a down arrow 330, and a slider 340. As is commonly known in the art, slider 340 is preferably sized to visually represent the portion of the list that is displayed within display window 127, and the portion outside of the slider and between the up arrow 320 and the down arrow 330 represents the portions of the list that are outside of the display window 127).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the scroll bar of Martinez with the system of Koeing in view of MacLaurin and Amacker to maintain conformity to what’s commonly known to one skilled in the art in regards to scroll bars.



Claims 6, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeing in view of MacLaurin in view of Amacker in view of Kong US 2019/0370338 A1, published 12/05/2019, hereinafter “Kong”.

Claim 6 and 17. 
Koeing in view of MacLaurin and Amacker teaches obtaining representative information corresponding to the first region of the content using the first artificial intelligence model, and control the display to display the first marker and the representative information in the specific region of the scroll bar corresponding to a second region (MacLaurin; [0017] - a user can use a pointing device to hover over markers that have been placed onto the scroll bar to see thumbnail images of the tagged item listings). Koeing in view of MacLaurin and Amacker does not explicitly teach wherein the memory is further configured to store a first artificial intelligence model trained to obtain representative keyword information from input data, and wherein the processor is further configured to obtain representative keyword information corresponding to the first region of the content using the first artificial intelligence model, and control the display to display the marker and the representative keyword information in the specific region of the scroll bar corresponding to the second region.
Kong discloses a method of extracting terms from a document.  Kong teaches store a first artificial intelligence model trained to obtain representative keyword information from input data, and wherein the processor is further configured to obtain representative keyword information corresponding to the first region of the content using the first artificial intelligence model (Fig. 1; document is obtained, candidate sentences are extracted, target words are output according to the candidate sentences, generate a summary of the target words).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the keyword generation of Kong with the system of Koeing in view of MacLaurin and Amacker to provide the user with a preview of the associated content for an enhanced user viewing experience of critical data.

Claim 9 and 20: 
Koeing in view of MacLaurin and Amacker teaches obtaining and displaying representative information corresponding to the first region of the content using an artificial intelligence model. Koeing in view of MacLaurin and Amacker does not explicitly teach wherein the memory is further configured to store a second artificial intelligence model trained to obtain summary information from input data, wherein the processor is further configured to: obtain content data corresponding to at least one marker displayed on the scroll bar and obtain summary information corresponding to content data equivalent to the received marking information using the second artificial intelligence model, and control the display to display the obtained summary information.
Kong discloses a method of extracting terms from a document.  Kong teaches storing a second artificial intelligence model trained to obtain summary information from input data, wherein the processor is further configured to: obtain content data corresponding to at least one marker displayed on the scroll bar and obtain summary information corresponding to content data equivalent to the received marking information using the second artificial intelligence model, and control the display to display the obtained summary information (Fig. 1; document is obtained, candidate sentences are extracted, target words are output according to the candidate sentences, generate a summary of the target words).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the summary generation of Kong with the system of Koeing in view of MacLaurin and Amacker to provide the user with a preview of the associated content for an enhanced user viewing experience of critical data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The Examiner took Official Notice in the prior Office Action that swiping is a well-known term of art in graphical user interfaces that is used for navigating content as an alternative form of scrolling.  The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175